Citation Nr: 0524003	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic lung 
disability, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).

In August 2003, the Board remanded the case for additional 
development.  Subsequently, a May 2005 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran does not currently have a chronic lung 
disability associated with asbestos exposure; no current lung 
pathology has been associated with his period of active duty 
more than five decades ago.


CONCLUSION OF LAW

A chronic lung disability, to include as due to asbestos 
exposure, was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West  
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially  
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
September 2002, May 2004, June 2004, and November 2004.  
Since these letters fully provided notice of elements (1), 
(2), and (3) above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice  requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the April 2003 statement of 
the case (SOC), and the May 2005 supplemental SOC (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the May 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38  
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the initial September 2002 VCAA letter in this case was 
provided to the veteran prior to the November 2002 rating 
decision on appeal.  Following that decision, additional VCAA 
letters were provided in May, June, and November 2004.  The 
content of the notices provided fully complied with the 
requirements of  38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notices were provided, the case was 
readjudicated and an SSOC was provided to the veteran in May 
2005.  

Service medical records and pertinent private treatment 
records have been received and associated with the claims 
folder.  The RO contacted J.F.S, M.D., in an attempt to 
obtain that physician's records of the veteran, however his 
office responded in writing that no records of the veteran 
were available.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Therefore, the Board  finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

The veteran contends that he has a chronic lung disability as 
a result of exposure to asbestos while serving as a 
maintenance mechanic on board ships in the United States Navy 
during his period of active duty in the early 1950s.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring  
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used  
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  See Veteran's Benefits Administration Manual M21-1,  
Part VI, 7.21.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West,  
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d  
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The veteran's Form DD-214 indicates that he was a machinery 
repairman on board a ship.  Materials obtained from the 
Department of the Navy including Navy Occupational Task 
Analyses and likelihoods of exposure to asbestos listed 
machinery repairman as having a "minimal" likelihood of 
asbestos exposure.

Service medical records do not contain any reference to lung 
problems or complaints.  Likewise, the veteran's examination 
at both induction and discharge indicated normal lungs and 
chest.  His chest X-ray at service separation in February 
1954 was interpreted as negative.

Chest X-rays conducted in 1984 and 1986 were noted as normal.  
An August 1986 private treatment record noted that the 
veteran reported that "he has asbestos exposure where he 
works at HDC."  The examiner noted that recent chest X-rays 
were normal, with no radiologic signs consistent with 
asbestosis.  A May 1987 Asbestos Workers Examination 
questionnaire noted that in the veteran's employment as an 
explosives maintenance mechanic at Holston Defense 
Corporation (HDC) he could be exposed to airborne levels of 
asbestos.  The veteran denied any symptoms, including 
shortness of breath, chronic cough or wheezing, coughing up 
blood, repeated upper respiratory illnesses, and smoking.  
Pulmonary functioning studies at that time showed no evidence 
of obstructive or restrictive lung disease.

A May 1990 chest X-ray noted a few small scattered 
parenchymal and hilar calcifications consistent with healed 
granulamotous disease.  The lung fields were otherwise clear, 
and there was no evidence of active alveolar infiltrate.

A March 1999 chest X-ray noted no evidence of active 
intrathoracic pathology or active alveolar infiltrates.

A February 2002 chest X-ray noted old healed granulamotous 
changes, with no active pulmonary parenchymal pathology 
identified.  A June 2004 private treatment record noted 
"exposure to asbestos remotely."

A VA examination was conducted in June 2004.  The examiner 
reviewed the veteran's records, including pulmonary 
functioning tests and chest X-rays, and concluded that the 
veteran's current lung disease is "less likely" to be 
caused by asbestos exposure.  This conclusion was based on 
the pulmonary functioning tests that showed no evidence of 
the restrictive disease which would be a feature of asbestos 
exposure.  The examiner also noted that the veteran's stable 
and chronic granulomatous disease was not a usual feature of 
asbestos exposure.  

The evidence of record demonstrates that the veteran does not 
have a current chronic lung disability attributable to 
asbestos exposure.  There has been no diagnosis of an 
asbestos-related lung disability, and, as pointed out by the 
recent VA examiner, his pulmonary function studies and chest 
X-rays have not demonstrated the restrictive airway disease 
that would be expected in asbestosis.  Significantly, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  Despite the possibility that the veteran was 
exposed to asbestos during his military service, there is no 
competent medical evidence of a current diagnosis of 
asbestosis or another asbestos-related lung disease.  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

The veteran does not claim and the record does not reflect 
that he has any non-asbestos related lung disease related to 
active service.  The only lung disability established in the 
medical record is old granulomatous disease; this was first 
noted on X-ray in 1990, more than three decades following the 
veteran's separation from service, and it has not been 
medically linked to his period of active service.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or a medical disorder due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or to establish that any current pulmonary condition is 
etiologically related to prior asbestos exposure.  As such, 
the Board finds that the preponderance of the evidence 
establishes that the veteran does not currently have 
asbestosis, and service connection must be denied.  The 
benefit of the doubt rule is not for application.  


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


